IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-22,317-20


                            EX PARTE JERRY WILSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2010-447-C1D IN THE 19TH DISTRICT COURT
                           FROM McLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in 2010 of two

counts of theft and was sentenced to two concurrent terms of seven years in prison. These two seven-

year sentences were stacked on a prior twenty-year sentence for unauthorized use of a motor that was

imposed in 1991.

        Applicant states that he was released to parole or mandatory supervision on the prior UUMV

sentence, that the twenty-year sentence has discharged, but that prison officials are not considering

the sentence to have discharged. Applicant therefore claims that the discharge dates on the two
                                                                                                      -2-

seven-year theft sentences that were stacked on the UUMV twenty-year sentence are not being

correctly calculated. Applicant states that he has attempted to resolve the issue by exhausting it with

prison officials but has not received a response for over 180 days. See TEX . GOV ’T CODE § 501.0081;

Ex parte Stokes, 15 S.W.3d 532 (Tex. Crim. App. 2000). There is no affidavit in the habeas record

regarding the time calculations made by prison officials.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Spann, 132
S.W.3d 390 (Tex. Crim. App. 2004). In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to respond to Applicant’s claim that prison officials are not considering the prior UUMV

sentence to have discharged and that the discharge dates on the stacked seven-year sentences are

being improperly calculated. The affidavit should also indicate whether Applicant has submitted his

claim to the time credit resolution system, and if so, the date when the claim was submitted.

        To resolve the issues, the trial court may obtain an affidavit or it may order depositions,

interrogatories or hold a hearing. If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . C ODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law regarding Applicant’s

claim, and the trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
                                                                                                    -3-

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 20, 2014
Do not publish